DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1-9 based on the Response filed on 12/08/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Response to Arguments
Applicant's arguments filed on 12/08/2021 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
1-     Moriwaki does not disclose the configuration recited in claim 1. Moriwaki only teaches a contact hole that is formed in a notch portion of the light shielding portion. Moriwaki does not disclose the above-quoted features recited in claim 1, as amended. Thus, Moriwaki does not anticipate claim 1. 
2-     Also, because Moriwaki teaches a contact hole that is formed in a notch portion of the light shielding portion, Moriwaki' s constant potential line reduces the aperture ratio of a pixel. Moriwaki fails to recognize the advantages of avoiding reduction of an aperture ratio of a pixel. Thus, one of ordinary skill would not have had any reasonable rationale to modify Moriwaki to arrive at the configuration recited in claim 1, as amended.

Examiner’s responses to Applicants’ ONLY arguments are follows:
Examiner respectfully disagrees.
1-     The first fixed potential line 301 and the second fixed potential line 303 are surrounded the pixel; therefore, “the first constant potential line [first light-shielding member] disposed along the scanning line, the second constant potential line [second light-shielding member] including a first body portion disposed along the data line, and a first protrusion portion protruding from the first body portion along the scanning line” as claims 1 and 7 cited.
2-     Nowhere in claims cites the function of “avoiding reduction of an aperture ratio of a pixel”.  However, as Fig. 13 shown, an aperture ratio of a pixel has not been reduced with the first and second fixed potential lines surrounding the pixels.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New claims 8-9 cite “the electro-optical device according to claim 1, further comprising: a pixel electrode, wherein the first constant potential line is disposed in a first layer between the scanning line and the pixel electrode, and the second constant potential line is disposed in a second layer between the first constant potential line and the pixel electrode.”  However, nowhere in specification and drawings disclose the features in claims 8-9.

Fig. 4 shows a first constant potential line 245 disposed along and right above the scanning line 244, but it cannot be “disposed in a first layer between the scanning line 244 and the pixel electrode 28” as claims 8-9 cited. Fig. 4 shows also a second constant potential line 248 disposed along and right above the data line 246, but it cannot be “disposed in a second layer between the first constant potential line 248 and the pixel electrode 28” as claims 8-9 cited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriwaki (US 20160351600).

    PNG
    media_image1.png
    417
    1111
    media_image1.png
    Greyscale

Regard to claims 1 and 6, Moriwaki discloses an electronic apparatus comprising: an electro-optical device, wherein the electro-optical device comprises: 
a scanning line 3a disposed along a first direction, 
a data line 6a disposed along a second direction intersecting the first direction, 
a first constant potential line 301 disposed along the scanning line [the first fixed potential line 301 is formed in the same direction as an extending direction of the data line 6a], 
a second constant potential line 303 [the second fixed potential line 303 is formed in the same direction as an extending direction of the scanning line 3a] including: 
a first body portion disposed along the data line, and 
a first protrusion portion protruding from the first body portion along the scanning line; 
a storage capacitor including an electrode, the electrode including: 
a second body portion, and  
a second protrusion portion protruding from the second body portion along the scanning line; and  
a coupling portion [through the contact hole CNT6] configured to electrically couple the first constant potential line and the first protrusion portion of the second constant potential line [the second fixed potential line 303 is electrically connected to the first fixed potential line 301 through the contact hole CNT6], 
the coupling portion [through the contact hole CNT6] being disposed in a region overlapping with the second protrusion portion of the electrode.  

Regard to claim 2, Moriwaki discloses the electro-optical device further comprising: a transistor having a drain region, wherein 
a storage capacitor includes 
a first electrode [a first capacitance electrode 51], 
a second electrode [a second capacitance electrode 52] electrically coupled to the drain region 30d, and  
a dielectric body [a first capacitance insulating film 61 made of dielectric film [0069]] disposed between the first electrode 51 and the second electrode 52,  
the coupling portion [with a second capacitance electrode 52, a contact hole CNT1, a relay electrode 12c, a contact hole CNT2] includes 
a first coupling portion [through the contact hole CNT2] configured to couple the first constant potential line 301 and the first electrode 51 and 
a second coupling portion [through the contact hole CNT6] configured to couple the second constant potential line 303 and the first electrode 51.  

Regard to claim 5, Moriwaki discloses the electro-optical device further comprising: 
a substrate [a base insulating film 11a]; and 
a pixel electrode 27, 
wherein the first constant potential line 301 overlaps the scanning line 3a (see Figs 12-13) when viewed from a third direction (vertical direction) in which the substrate 10a and the pixel electrode 27 overlap each other and the second constant potential line 303 overlaps the data line (see Figs 12-13) when viewed from the third direction.  

Regard to claim 7, Moriwaki discloses an electro-optical device comprising: 
a scanning line 3a disposed along a first direction; 
a data line 6a disposed along a second direction intersecting the first direction; 
a first light-shielding member disposed along the scanning line and to which a constant potential is applied [the first fixed potential line 301 made of an opaque metal film containing a metal for example, Al (aluminum) or Ag (silver), or an alloy thereof [0096], which is light shielding member; the first fixed potential line 301 is formed in the same direction as an extending direction of the data line 6a]; 
a second light-shielding member to which the constant potential is applied [the second fixed potential line 303 made of an opaque metal film containing a metal, for example, Al (aluminum) or Ag (silver), or an alloy thereof [0106], which is light shielding member; the second fixed potential line 303 is formed in the same direction as an extending direction of the scanning line 3a], the second light-shielding member including: 
a first body portion disposed along the data line, and 
a first protrusion portion protruding from the first body portion along the scanning line; 
a storage capacitor including an electrode, the electrode including: 
a second body portion, and 
a second protrusion portion protruding from the second body portion along the scanning line; and 
a connecting portion [through the contact hole CNT6] configured to electrically connect the first light-shielding member and the first protrusion portion of the second light-shielding member [the second fixed potential line 303 is electrically connected to the first fixed potential line 301 through the contact hole CNT6], 
the connecting portion [through the contact hole CNT6] being disposed in a region overlapping with the second protrusion portion of the electrode.  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3 allowed since there is no prior teaches the electro-optical device, wherein the storage capacitor is disposed in a layer between the first constant potential line and the second constant potential line.  

Claim 4 allowed since there is no prior teaches the electro-optical device, wherein the first constant potential line is disposed in a layer between the scanning line and the storage capacitor and the second constant potential line is disposed in a layer between the data line and the pixel electrode.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871